DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) filed on November 18, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is considered by the examiner.
Drawings
The drawings are objected to because of the following reasons:
Figure number “FIG. 11” should be immediately followed by the block diagram in the page 4 of the drawings.
In Fig. 12, lead lines and respective reference characters thereof are unclear. 
In line 3 of the description of the third box in Fig. 12, “that” should be deleted.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 20 is objected to because of the following informalities:
In claim 20, lines 5-6, “sequentially forming a third metal film and a first metal film” should read --sequentially forming a third metal film and a first metal film on the base substrate” for clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16 and 19 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Kim et al. US 2016/0259446
Regarding claim 1, Kim teaches a display substrate (e.g., Figs. 1-6), comprising: a display region (e.g., a region that includes 310 and 320 and corresponds to AA, Fig. 4, Fig. 1, Fig. 2, [63], [36]) and a peripheral region (e.g., a region at an outer side of the display region discussed above, Fig. 4) located at an outer side of the display region, and the peripheral region comprising a bonding region (e.g., a region including 340, Fig. 4, [63]), wherein the display substrate comprises: 
a base substrate (e.g., 20, Fig. 6, [70]), 

Regarding claim 2, Kim teaches the display substrate according to claim 1, wherein a conductivity of the metal of the first metal pattern (e.g., aluminum of 342, [69]) is greater than a conductivity of the metal of the second metal pattern (e.g., nickel, cobalt of 344, [71]).  
Regarding claim 3, Kim teaches the display substrate according to claim 1, wherein the second metal pattern further covers a surface of the first metal pattern facing away from the base substrate (e.g., Fig. 6).  
Regarding claim 4, Kim teaches the display substrate according to claim 1, further comprising: a third metal pattern (e.g., a portion of 344a under 342, Fig. 6, [71]), wherein the third metal pattern is provided at a side of the first metal pattern close to the base substrate (e.g., Fig. 6).  
Regarding claim 5, Kim teaches the display substrate according to claim 4, wherein the second metal pattern covers at least a portion of at least one side surface of the third metal pattern (e.g., Fig. 6).  
Regarding claim 6, Kim teaches the display substrate according to claim 

Regarding claim 8, Kim teaches the display substrate according to claim 7, wherein the aluminum-based metal comprises one or more selected from a group consisting of Al, AIMo, AITi, AIMoW, AIMoNb and AIMoTi (e.g., aluminum of 342, [69]).  
Regarding claim 9, Kim teaches The display substrate according to claim 7, wherein in the aluminum-based metal, a mass percentage of aluminum is ranged from 85 wt% to 100 wt% (e.g., aluminum of 342, [69]).  
Regarding claim 10, Kim teaches the display substrate according to claim 1, wherein the metal of the second metal pattern comprises one or more selected from a group consisting of nickel, cobalt, molybdenum, tungsten, copper, niobium and titanium (e.g., nickel, cobalt of 344, [71]).  
Regarding claim 11, Kim teaches the display substrate according to claim 1, further comprising: a plurality of first metal patterns and a plurality of second metal patterns (e.g., Figs. 4-6), wherein the plurality of first metal patterns are spaced apart from each other, and the plurality of second metal patterns are spaced apart from each other (e.g., Figs. 4-6).  
Regarding claim 12, Kim teaches a display panel, comprising: the display substrate according to claim 1 (e.g., [62]).  
Regarding claim 13, Kim teaches a display device, comprising: the display panel according to claim 12 (e.g., Fig. 1).
Regarding claim 14, Kim teaches a manufacturing method of a display substrate (e.g., Figs. 1-6), wherein the display substrate comprises: a display region (e.g., a region that includes 
the manufacturing method comprises: 
providing a base substrate (e.g., 20, Fig. 6, [70]), 
forming a first metal pattern (e.g., 342, Fig. 6, [73], [69]) on the base substrate and in the bonding region, and 
forming a second metal pattern (e.g., 344c and 344b, Fig. 6, [73], [71]) on at least a portion of at least one side surface of the first metal pattern, 
wherein an activity of a metal of the second metal pattern (e.g., nickel, cobalt of 344, [71]) is weaker than an activity of a metal of the first metal pattern (e.g., aluminum of 342, [69]).  
Regarding claim 15, Kim teaches the manufacturing method according to claim 14, wherein a conductivity of the metal of the first metal pattern (e.g., aluminum of 342, [69]) is greater than a conductivity of the metal of the second metal pattern (e.g., nickel, cobalt of 344, [71]).  
Regarding claim 16, Kim teaches the manufacturing method according to claim 14, wherein the second metal pattern further covers a surface of the first metal pattern facing away from the base substrate (e.g., Fig. 6).  
Regarding claim 19, Kim teaches the manufacturing method according to claim 14, further comprising: forming a third metal pattern (e.g., 344a, Fig. 6, [73], [71]), wherein the third .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 18 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2016/0259446 in view of Doan US 2006/0154389.
Regarding claim 17, Kim teaches the manufacturing method according to claim 14, wherein forming the second metal pattern on at least a portion of at least one side surface of the first metal pattern, comprises: forming a second metal film on the first metal pattern (e.g., forming a second metal film for 344c on 342, [73]), and forming the second metal pattern (e.g., 344c, [73]) covering at least a portion of at least one side surface of the first metal pattern. 
Kim does not explicitly teach performing a patterning process on the second metal film.
It has been well known in the art that tailoring metal films including nickel is performed by patterning processes such as etching, lift-off technique, etc. as suggested by Doan (e.g., [42]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kim to include performing a patterning process on the second metal film as suggested by Doan in order to utilize the metal film for desired purposes for example. In this case, Kim in view of Doan thus teaches performing 
Regarding claim 18, Kim in view of Doan teaches the manufacturing method according to claim 17, wherein the patterning process performed on the second metal film comprises a dry etching process (e.g., Doan, [42]).  
 Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang CN 106887424 (Wang US 2018/0267376 (hereinafter Wang ‘376), which is a family member of the CN document, is treated as an English translation of the CN document and used in rejection).
Regarding claim 14, Wang ‘376 teaches a manufacturing method of a display substrate (e.g., 30, Fig. 4, Fig. 5, [50]), wherein the display substrate comprises: a display region (e.g., a region including pixels of LCD or LED, Fig. 4, [50], [62], [63]) and a peripheral region (e.g., a region at an outer side of the display region discussed above, [64], [51]) located at an outer side of the display region; and 
the manufacturing method comprises: 
providing a base substrate (e.g., 301, Fig. 4, [50], [66]) 
forming a first metal pattern (e.g., 201, Fig. 3, [36], [66]) on the base substrate, and 
forming a second metal pattern (e.g., 202, Fig. 3, [39], [75]) on at least a portion of at least one side surface of the first metal pattern, 
wherein an activity of a metal of the second metal pattern is weaker than an activity of a metal of the first metal pattern (e.g., [33]).  
Wang ‘376 does not explicitly teach the peripheral region comprises a bonding region; and forming a first metal pattern in the bonding region.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wang ‘376 to include the peripheral region comprises a bonding region; and forming a first metal pattern in the bonding region for the purpose of forming, along with the gate lines and data lines, bonding pads including the conductive pattern structures described in Wang ‘376, thereby reducing manufacturing steps and costs for example.
Regarding claim 19, Wang ‘376 teaches the manufacturing method according to claim 14, further comprising: forming a third metal pattern (e.g., 203, Fig. 3, [43], wherein the third metal pattern is formed at a side of the first metal pattern close to the base substrate (e.g., Figs. 3-4).  
 Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wang CN 106887424 (Wang US 2018/0267376 (hereinafter Wang ‘376), which is a family member of the CN document, is treated as an English translation of the CN document and used in rejection) in view of Chang et al. US 2004/0002190.

Wang ‘376 does not explicitly teach the method comprising forming the first metal pattern and the third metal pattern in a same patterning process, wherein the forming the first metal pattern and the third metal pattern in the same patterning process, comprises: sequentially forming a third metal film and a first metal film, and simultaneously performing a dry etching process on the third metal film and the first metal film to form the first metal pattern and the third metal pattern.
It has been well known in the art that patterning metal films including copper, tungsten, titanium, etc. is performed by dry etching, etc. as suggested by Chang et al. (e.g., [27]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wang ‘376 to include performing a dry etching process on the third and first metal films to form the first and third metal patterns in order to utilize the metal films for desired purposes for example. Further it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wang ‘376 to include forming the first metal pattern and the third metal pattern in a same patterning process, wherein the forming the first metal pattern and the third metal pattern in the same patterning process, comprises: sequentially forming a third metal film and a first metal film, and simultaneously performing a patterning process on the third metal film and the first metal film to form the first metal pattern and the third metal pattern for the purpose of simultaneously patterning the third and first metal films of Wang ‘376, thereby reducing manufacturing steps and costs for example. In this case, Wang ‘376 in view of Chang 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571)270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        November 6, 2021